78 F.3d 584
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Derrick COOK, Petitioner-Appellant,v.Terry COLLINS, Respondent-Appellee.
No. 95-3719.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1996.

On Appeal from the United States District Court, for the Southern District of Ohio, No. 95-00119;  S. Arthur Spiegel, District Judge.
S.D.Ohio
DISMISSED.
Before:  KENNEDY, BOGGS and SILER, Circuit Judges.
PER CURIAM.


1
Derrick Cook, petitioner, appeals the denial by the district court of his motion for the appointment of counsel pursuant to 21 U.S.C. § 848(q)(4)(B), in anticipation of filing a petition for a writ of habeas corpus under 28 U.S.C. §§ 2251 and 2254.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a), and Rule 9(a) of the Sixth Circuit.


2
Petitioner admits that he has not exhausted his state remedies.   In addition, he has counsel in his state case.


3
Therefore, for the reasons set out in the order of February 17, 1995, from Judge S. Arthur Spiegel, the motion for appointment of counsel on appeal is denied and this appeal is dismissed, without prejudice to the right of the petitioner to reassert his request for counsel on appeal and to file a habeas corpus proceeding under 28 U.S.C. § 2254 after he has exhausted his state remedies.